Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Claim Status
Claims 2-4, 6-7, 9, 20-22, 29-30 and 32-34 are pending. Claim 18 has been canceled. In the response to the restriction requirement, Applicants elected Group I and SEQ ID NO: 5. Applicants elected species (i.e. SEQ ID NO: 5) was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 2-3, 6 and 20 have been examined and claims 4, 7, 9, 21-22, 29-30 and 32-34 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 112
The rejection of claim 18 under 35 USC 112(b) is withdrawn in view of the cancellation of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stupp et al. (US 2006/0247165) in view of Fletcher et al. (Bioorganic & Medicinal Chemistry 17 (2009) 2695–2702) and Guichard et al. (Proc. Nati. Acad. Sci., Vol. 91, pp. 9765-9769, 1994).
With respect to claims 2-3, Stupp et al. teach a composition comprising BDNF peptide amphiphiles (paras [0005]-[0006]), and further teach a method for treating a subject with a damaged nerve comprising administering the composition (para [0007]).
Stupp et al. further teach that the term peptide amphiphile refers to a composition that comprises an organic moiety comprising a hydrophobic region (e.g. a linear peptide chain (e.g., a palmitoyl group) or a hydrophobic ring structure (e.g., pyrenebutyl)) joined to a structural region (e.g., comprising sequences (e.g., -sheets) that can alter and/or influence packing and self-assembly of the peptide amphiphile) joined to a functional region ( e.g., comprising a peptide epitope (e.g., IKVAV and/or YIGSR sequence) (para [0044]).
Stupp et al. also teach that the peptide moiety comprises one or more other regions (e.g. charged amino acid or a sequence thereof (e.g. adjacent to the hydrophobic region, structural region or functional region)) that can determine the charge of the peptide amphiphile (reading on a charged peptide segment) (para [0044]).
Stupp et al. additionally teach that “[t]he rest of the sequence consists of four Ala and three Gly residues (A4G3), followed by an alkyl tail of 16 carbons” (para [0198]). 
Therefore, the BDNF peptide amphiphiles of Stupp et al. comprise a hydrophobic non-peptide tail (i.e. a palmitoyl group); a structured peptide segment of 2-8 non-polar residues (i.e. A4G3); a charged peptide segment; and a BDNF peptide.
With respect to claim 6, Stupp et al. teach “[T]he PA depicted on the top of FIG. 17 is exemplary of such a PA and has a free lysine added to the main backbone of the molecule at the N-terminus; whereas, the PA depicted on the bottom of FIG. 17 shows a YIGSR sequence appended to this lysine. In some embodiments, a PA formulated in this way is strongly positively charged and soluble only at low pH” (para [0108]). 
Please note that if the overall net charge of a peptide is positive, the peptide is considered basic. Thus, the strongly positively charged segment of Stupp et al. reads on “basic peptide segment”. 
Stupp et al. do not teach the claimed BDNF peptide (i.e. RKK(aK)(dP)).
Fletcher et al. teach the following cyclic peptide mimetic of BDNF (Table 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fletcher et al. further teach that the cyclic peptide mimetic of BDNF have improved potency and proteolytic stability (abstract).
Note that the instantly claimed BDNF peptide corresponds to the inverted sequence (i.e. retro-peptide) of Fletcher et al.
Guichard et al. teach that the development of neuropeptides, peptide hormones, peptide antibiotics, or peptide-based synthetic vaccines is strongly impaired by the high susceptibility of peptides to proteolysis, which limits, inter alia, parental and oral administration. For many years intense work has been focused on the synthesis of peptide analogues in the search for mimics with enhanced activity and biological half-lives (page 9765, left column, 1st para after abstract).
Guichard et al. also teach that one of the potential advantages of using peptide analogues containing D-amino acid residues or reversed peptide bonds rests in their much higher resistance to proteases (page 9768, left column, 3rd para).
It would have been obvious to one of ordinary skill in the art to use the cyclic mimetics of BDNF taught by Fletcher et al. in the invention of Stupp et al. because Fletcher et al. teach that cyclic mimetics of BDNF had increased stability and neuronal survival activity as compared to linear mimetics of BDNF.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention concerned with the treatment of a subject with a damaged nerve to make a retro-peptide of the sequence taught by Fletcher et al. because Guichard et al. teach that retro-analogues of peptides have much higher resistance to proteases. 
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because the purpose of Fletcher et al. is to improve potency and proteolytic stability, and Guichard et al. teach that retro-analogues of peptides have a much higher resistance to proteases.

Response to Arguments
Applicant’s arguments filed on 8/23/2022 have been fully considered but they are not persuasive.
Applicant argues that “[T]he retro-peptide of Guichard did not mimic the structure or antigenic activity of the natural sequence. Moreover, Guichard studied these peptides for antigenic mimicry, not the ability mimic the function of the peptide (e.g., to engage natural binding partners). To the extent that general conclusions about retro-peptides can be drawn from Guichard, the skilled artisan would determine that retro-peptides do not mimic binding properties of the natural peptides upon which they are based. Additionally, Guichard did not study cyclic peptides and what effects reversing the order of amino acids would have on such peptides. The skilled artisan would not draw any relevant conclusion from Guichard and would not have reasonable expectation of success in reversing the sequence of Fletcher for use in a PA of Stupp based thereupon. Second, Stupp does not teach or suggest the use of cyclic peptides as the bioactive component of a peptide amphiphile structure. Fletcher and Guichard do not overcome this4 Attorney Docket: NWEST-36338.252deficiency, as neither reference teaches or suggests peptide amphiphiles. The Examiner has not identified a single reference indicating that a cyclic peptide would be functional as the bioactive epitope on a peptide amphiphile. The compacted shape of a cyclic peptide would not necessarily be accessible when attached to a PA that is part of a nanofiber. There is nothing in the cited references to indicate that cyclic peptides would find use in peptide amphiphiles”. 
Applicant’s arguments are not persuasive.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
As discussed in the rejection above, Stupp et al. teach a method for treating a subject with a damaged nerve comprising administering a composition comprising BDNF peptide amphiphiles, wherein the BDNF peptide amphiphiles comprise a hydrophobic non-peptide tail (i.e. a palmitoyl group); a structured peptide segment of 2-8 non-polar residues (i.e. A4G3); a charged peptide segment; and a BDNF peptide.
Although Stupp et al. do not teach the use of cyclic peptides, Fletcher et al. teach that a cyclic peptide mimetic of BDNF having improved potency and proteolytic stability, and Guichard et al. teach that retro-analogues of peptides have a much higher resistance to proteases.
Therefore, the simple substitution of the BDNF peptide amphiphile of Stupp et al. with a peptide mimetic of BDNF having improved potency and proteolytic stability would have been obvious to one of ordinary skill in the art.
Furthermore, since the purpose of Fletcher et al. is to improve potency and proteolytic stability, and Guichard et al. teach that retro-analogues of peptides have a much higher resistance to proteases, one of ordinary skill in the art would have been motivated to make a retro-peptide to render the cyclic peptide mimetic of BDNF taught by Fletcher et al. resistant to proteases, thereby further increasing its proteolytic stability.
Moreover, the MPEP 2143 states that examples of rationales that may support a conclusion of obviousness include “obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
In the instant case, one of ordinary skill concerned with the treatment of a subject with a damaged nerve would have been motivated to make a retro-peptide of the sequence taught by Fletcher et al. in order to improve potency and proteolytic stability.
The skilled artisan would have had a reasonable expectation of success because Guichard et al. teach that retro-analogues of peptides have much higher resistance to proteases. 
The skilled artisan would have easily tested whether the retro-peptide obvious over the references had increased stability and neuronal survival activity, while at the same time being capable of treating a subject with a damaged nerve.
For the reasons stated above the rejection is maintained.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658